DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Corrected Notice of Allowance has been presented in order to acknowledge the claim to foreign priority the receipt of the certified copy and to indicate that claim 2 has been canceled in the Notice of Allowance filed on 07/27/2022. 
Claim 2 has been canceled according to Examiner’s amendment entered on 07/27/2022. Examiner also acknowledges the claim to foreign priority and acknowledges the receipt of the certified copy.
Claims 1 and 3-14 are still presented for examination.



Allowable Subject Matter
Claims 1 and 3-14 are allowed. See Notice of Allowance filed on 07/27/2022.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
August 10, 2022